This opinion is subject to administrative correction before final disposition.




                              Before
                 MONAHAN, STEPHENS, and PENNIX
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Patrick L. EWING
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 202000024

                          Decided: 30 March 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Roger Mattioli

 Sentence adjudged 15 May 2020 by a special court-martial convened
 at Marine Corps Base Quantico, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 2 months, and a bad-conduct discharge.

                           For Appellant:
                  Commander Eric C. Roper, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                United States v. Ewing, NMCCA No. 202000024
                             Opinion of the Court

                            _________________________

PER CURIAM:
    After careful consideration of the record, 1 submitted without assignment
of error, we have determined that the findings and sentence are correct in
law and fact and that no error materially prejudicial to Appellant’s substan-
tial rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                                   FOR THE COURT:




                                   RODGER A. DREW, JR.
                                   Clerk of Court




   1 We note the Convening Authority’s Action indicates “No Action.” This does not
deprive this Court of jurisdiction, and did not, under the circumstances, prejudice
Appellant’s substantial right to clemency. See, United States v. Pearson, ___ M.J. ___,
No. 201900314, 2021 CCA LEXIS 130, at *15-19 (N-M. Ct. Crim. App. Mar. 29, 2021).


                                          2